       Case 2:17-cv-01223-RJS Document 95-2 Filed 02/08/19 Page 1 of 3



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RYAN S. WATSON
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683, Ben Franklin Station
Washington, D.C. 20044-0683
Telephone: 202.514.5173
Ryan.Watson@usdoj.gov

Of Counsel:
JOHN W. HUBER
United States Attorney
District of Utah
Attorneys for the United States of America

               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 2:17-cv-01223-RJS

            v.

PAUL KENNETH CROMAR,                          DECLARATION OF WANDA
BARBARA ANN CROMAR,                           MANLEY IN SUPPORT OF
UTAH HOUSING FINANCE                          UNITED STATES’ MOTION FOR
                                              DEFAULT JUDGMENT
AGENCY,
UNIVERSAL CAMPUS FEDERAL
CREDIT UNION,
STATE OF UTAH, TAX
COMMISSION,
AND UTAH COUNTY, UTAH

         Defendants.
       Case 2:17-cv-01223-RJS Document 95-2 Filed 02/08/19 Page 2 of 3




      I, Wanda Manley, pursuant to the provisions of 28 U.S.C. § 1746 and in

support of the United States’ Motion for Default Judgment, declare that:

      1.     I am a Technical Advisor with the Internal Revenue Service in Salt

Lake City, Utah.

      2.     My official duties as a Technical Advisor include providing litigation

support for the government attorneys who handle tax litigation on behalf of the

United States. This support includes, but is not limited to, researching and

computing current outstanding balances of liabilities owed by taxpayers involved

in litigation. I am authorized to access the IRS Individual Master File and Business

Master File, which are electronic records of assessments, payments, and other
information, and I have been trained to compute accrued but unassessed statutory

interest and penalties owing with respect to unpaid assessments.

      3.     In my capacity as a Technical Advisor, and at the request of the
United States Department of Justice, Tax Division, I have researched and

computed the balance of Paul Cromar’s unpaid income tax liabilities for the 1999-

2005 tax years, including penalties and interest, as of November 21, 2017.

      4.     Attached as Exhibit A to my declaration are Account Transcripts

(with social security numbers redacted) for Paul Cromar, which show the dates and

amounts of the assessments against Paul Cromar for the 1999-2005 tax years.
      5.     Attached as Exhibit B to my declaration is a breakdown (with social

security numbers redacted) of the tax, penalties, and interest for the income tax

liabilities assessed against Paul Cromar for the 1999-2005 tax years.



                                        -2-
Case 2:17-cv-01223-RJS Document 95-2 Filed 02/08/19 Page 3 of 3
